Citation Nr: 1046478	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 10, 2005, 
for the granting of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2007 by the 
Jackson, Mississippi, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

The record reflects that the Veteran originally asked that he be 
given the opportunity to provide testimony before an RO Hearing 
Officer and a Veterans Law Judge of the Board.  He subsequently 
withdrew both of his requests for hearings.  


FINDINGS OF FACT

1.  The RO originally denied the Veteran's request for 
entitlement to service connection for bilateral haring loss on 
October 27, 1971.  It is presumed that the Veteran was notified 
of that action but he did not file an appeal.  Hence, that 
decision became final.

2.  The RO received the Veteran's petition to reopen his claim 
for entitlement to service connection on February 10, 2005.

3.  After reopening the Veteran's claim, service connection was 
granted and a disability evaluation was assigned, effective 
February 10, 2005.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date prior 
to February 10, 2005, for the reopening of the Veteran's claim 
and then the granting of service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has come before the VA asking that an earlier 
effective date for the granting of service connection for 
bilateral hearing loss be assigned.  Shortly after his discharge, 
the Veteran applied for service connection for bilateral hearing 
loss.  

Following the submission of his application for benefits, the 
Veteran underwent a VA audiological examination and a general 
medical examination.  The results from those examinations were 
forwarded to the RO which, in turn, issued a decision on the 
merits of his claim.  That rating action was dated October 27, 
1971.  In that action, the RO concluded that service connection 
was warranted for an anxiety reaction manifested by hyperactive 
bowel syndrome.  A 10 percent disability rating was assigned.  
The RO also found that service connection was not warranted for 
bilateral hearing loss.  

The claims folder indicates that after the rating sheet was 
prepared (VA Form 21-6796, Rating Decision), RO personnel 
completed a VA Form 20-822, Control Document and Award Letter.  
That form was completed on November 4, 1971.  The form indicates 
that the notification letter was sent to the Veteran's correct 
address as it was known at that time.  This is the same mailing 
address that is shown on other documents from that time period.  
The actual notification/award documents are not of record.  

In February 2005, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim.  This form was date stamped as 
received at the RO on February 10, 2005.  On that form, the 
Veteran asked the following:

Please re-evaluate and increase SC 
[service-connected] hearing impairment.  It 
is worse now than when rated. . . I have a 
loud ringing in both ears.  When it is 
quiet more so.  Evaluate for SC [service 
connection].  

Upon receiving the Veteran's inquiry, the RO responded with a 
letter issued in March 2005.  In that letter, the RO stated:

You asked for an increase in your service 
connected hearing impairment, however, our 
records indicate that your service 
connection is not for hearing loss, but for 
Anxiety Reaction, manifested by hyperactive 
bowel syndrome.  

....

You were previously denied service 
connection for hearing loss per the rating 
decision dated 10-27-71.  The appeal period 
for that decision has expired and the 
decision is now final.  In order for us to 
reopen your claim, we need new and material 
evidence.

The Veteran responded in April 2005.  In the response, the 
Veteran requested an increase in the disability rating assigned 
for his anxiety reaction.  Moreover, he asked the following:

Please re-eval[uate]/reopen claim for 
hearing loss, bil[ateral] ringing in the 
ears.
I feel at least as likely as not my hearing 
was impaired because of the mortars that 
were fired around me before I changed to 
MOS status.  For 5 months I was subjected 
to mortars and gunfire.

Subsequently service connection for bilateral hearing loss was 
denied by the RO.  In response to that denial, the Veteran 
submitted a notice of disagreement (NOD) that was received in 
September 2005.  In the last paragraph of the NOD, the Veteran 
asserted that he was not notified that service connection had 
been denied in 1971.  He stated that he assumed that he was 
receiving VA compensation for bilateral hearing loss and not for 
an anxiety reaction.  

After further development of the Veteran's claim, which included 
obtaining additional medical evidence concerning the Veteran's 
hearing loss, service connection was granted via a rating action 
dated September 10, 2007.  In that action, the RO assigned a 30 
percent disability rating in accordance with rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 6100 (2005).  The 
effective date of the award was determined to be February 10, 
2005 - the date that the RO received the Veteran's form asking 
that his claim be re-evaluated.  The RO did not use the date of 
the second form, that of April 12, 2005, when he requested that 
his claim be reopened.  

The Veteran was then notified of September 2007 rating action.  
Responding to that rating action, the Veteran submitted a NOD 
claiming that the effective date of the award was incorrect.  He 
essentially claimed that he was not notified of the 1971 denial 
of benefits and that since he was purportedly not notified of the 
decision, he believed that his claim for benefits remained 
unadjudicated and open for a period of 34 years.  The Veteran did 
not provide any additional evidence to support his assertions.  
He did not show that the 1971 notification letter was sent to an 
incorrect address.  He did not discuss why he had not contacted 
the RO with respect to his disability rating for a period of 34 
years (even though he had extensive contact with the VA with 
respect to education benefits during that time).  Although he 
suggested that "if he had known that his claim for service 
connection for bilateral hearing loss had been denied, he would 
have submitted an NOD with respect to that rating action", he 
proffered no evidence showing that the notification was returned 
as undeliverable or that the notice was sent to an incorrect 
address.  

The RO has denied the Veteran's request for an earlier effective 
date and he has appealed to the Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

Upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.159(b) (2010) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, with respect to the claim for an earlier effective 
date, the Board notes that such notice is unnecessary in this 
case because the Veteran is challenging the effective date for 
grant of service connection for bilateral hearing loss in a 
September 2007 rating decision.  If, in response to notice of its 
decision on a claim for which VA has already given the § 5103 
notice, VA receives a notice of disagreement that raises a new 
issue, § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but § 
5103 does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that 
further notice from VA to the Veteran is not required with regard 
to his claim for an earlier effective date prior to February 10, 
2005, for the grant of service connection.

In addition, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess.  Thus, because the notice that was 
provided before the Veteran's claim to reopen and grant service 
connection for bilateral hearing loss was legally sufficient, 
VA's duty to notify in this case has been satisfied.

The Veteran asserts that an effective date in 1971 should be 
assigned for the grant of entitlement to service connection for 
bilateral hearing loss because that is when he first filed a 
claim for VA benefits and the medical evidence of record at that 
time - namely, his service medical treatment records -- clearly 
showed that the Veteran had been treated for hearing loss issues.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim to reopen 
after final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2010).  The effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence -- other than service department records -- following a 
final prior disallowance, is the date of receipt of the 
application to reopen or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400(q)(1)(ii) (2010).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is generally not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  
Following receipt of a timely notice of disagreement, the RO is 
to issue a Statement of the Case.  38 C.F.R. § 19.26 (2010).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement of 
the Case to the Veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2010).  Otherwise, the determination 
becomes final and is generally not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

The Board acknowledges the Veteran's argument that he did not 
receive notice of the original rating action of October 1971.  
However, there is a "presumption of regularity" under which it 
is presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (with respect to procedures at 
the Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption to procedures at the RO).  The 
Veteran's assertions alone that he did not receive the rating 
decision notification are not sufficient to rebut the 
presumption.  The claims folder records indicate that the rating 
decision notification was sent to the Veteran at the address he 
provided.  Additionally, the Board notes that other information 
sent to the Veteran on or about this time period was sent to this 
address and they were not returned as being undeliverable.  Thus, 
it is presumed that the rating decision was mailed to the 
Veteran.

Also, the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  The Court has 
applied the presumption of regularity to various processes and 
procedures throughout the VA administrative process, including 
the RO's mailing of notice of a VA medical examination.  Jones v. 
West, 12 Vet. App. 98, 100-02 (1998).  The presumption of 
regularity is not absolute; however, a claimant's mere statement 
of nonreceipt is insufficient for that purpose.  See Butler v. 
Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court 
noted that VA is required only to mail notice to the latest 
address of record in order for the presumption of regularity to 
attach. In addition, according to VA regulation, notification for 
VA purposes is written notice sent to the claimant's last address 
of record.  38 C.F.R. § 3.1(q) (2010).  Here, the evidence, per 
VA Form 20-822 indicates that the notification letter was sent to 
the Veteran at the correct address - the mailing address that he 
had previously provided to the VA.  Nevertheless, when the 
claimant submits "clear evidence to the contrary" to the effect 
that VA's "regular" mailing practices were not followed or were 
not regular, the Secretary is no longer entitled to the benefit 
of the presumption of regularity.  Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997).  The burden then shifts to the Secretary to 
show that the document in question was mailed to the claimant.  
Id.  But in the normal course of events, as indicated in this 
matter now before the Board, it is generally the Veteran's burden 
to keep VA apprised of his whereabouts.  In this case, the 
Veteran has asserted mere non-receipt of the notice.  He has not 
provided clear evidence showing the notice was returned as 
undeliverable or that the VA mailed the notice to an incorrect 
address.  Accordingly, the presumption of regularity has not been 
rebutted.  

As such, in October 1971, the RO denied service connection for 
bilateral hearing loss and it is presumed that the Veteran was 
notified at his correct address.  The Veteran did not appeal this 
decision, and the decision became final. 38 U.S.C. § 4005(c) 
(1970) [§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1971) [§§ 3.104, 20.302, 20.1103 (2010)].  On February 
10, 2005, the Veteran's claim to "reopen" his request for 
service connection for bilateral hearing loss was received by the 
RO.  There is no indication that the Veteran filed a claim to 
reopen the claim for service connection for hearing loss prior to 
February 10, 2005.  The claim was not received within one year of 
separation from service; therefore, the effective date is the 
date his claim to reopen was received by VA, which was February 
10, 2005.  No document received subsequent to October 1971 and 
prior to February 2005 may be construed as a claim for service 
connection or to reopen his claim.  Thus, the assignment of an 
effective date of February 10, 2005, for the grant of service 
connection for bilateral hearing loss in the September 2007 
rating decision was proper.  

Because the Veteran did not file a notice of disagreement with 
respect to the October 1971 denial of his claim for service 
connection for bilateral hearing loss, that denial of his claim 
is final.  Thus, the date of the current claim to reopen the 
matter of service connection for bilateral hearing loss, which 
was filed on February 10, 2005, is the appropriate effective date 
for assignment for the grant of entitlement to service connection 
pursuant to 38 C.F.R. § 3.400 (2010), because that is the date of 
claim, even if later than the date entitlement arose.  See 38 
C.F.R. § 3.400 (2010).  Accordingly, assignment of an effective 
date earlier than February 10, 2005, is not warranted.


ORDER

Entitlement to an effective date earlier than February 10, 2005, 
for the granting of service connection for bilateral hearing loss 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


